Mr. Presiding Justice Freeman delivered the opinion of the court. It is not possible within appropriate limits to set forth the provisions of the constitution of the Brotherhood nor all the facts which in our judgment support the action of the general Executive Board and tend to show that the complainants were not entitled to the interlocutory order appealed from under the showing made by the respective parties. We are of opinion that the constitution and by-laws of the Brotherhood of which complainants are members control the gov-eminent and administration of its affairs. It is a foreign corporation, a voluntary association of the internal management and discipline of which a court of equity will not take cognizance where no property rights are involved. The complainants do not show that they have any vested right or title to the moneys or property of the local unions in question. It does not appear that the authorities of the Brotherhood have exceeded or abused the powers vested in them by the constitution of the order. The complainants have failed to show any sufficient reason for disobeying the constituted authorities of the order. Neither the Brotherhood itself nor the. general Executive Board are by the bill made parties defendant. The bill merely seeks to restrain members of that board as individuals from performing the duties of their offices as officials of the Brotherhood. “Courts will not interfere with the management of the internal affairs of a foreign corporation.” Sprague v. The Universal Voting Machine Co., 134 Ill. App. 379. Nor will a court of equity “entertain a bill by a member of a private corporation against the corporation and its officers to restrain them from expelling the complainant for a violation of its rules and bylaws.” Bostedo v. Board of Trade, 227 Ill. 90, and cases there cited. It was held in People v. Order of Foresters, 162 Ill. 78-86, that interference with the disciplinary powers of voluntary organizations whether incorporated or not “will never be justified unless the exercise of the power has been without jurisdiction or marked by gross injustice or unfairness.” No such state of facts appears in the case at bar. Whatever interest the complainants or said locals in question have in the funds of the local unions is merely incidental to their membership of the Brotherhood, and it is difficult to see how the local unions as such can retain such interest when they have ceased by reason of the revocation of their charters to be connected therewith. See Lawson v. Hewel, 50 Pac. Rep. 763; State Council of the Order of United American Mechanics v. Sharp, 38 N. J. Equity, 24; Grand Lodge K. of P. of New Jersey v. Germania Lodge No. 50 et al., 38 Atlantic Rep. 341. In the Sharp case supra it was said that a Widows’ and Orphans’ Fund “was held by them (the defendants) also subject to the trust to pay it over to the State Council in case of the dissolution of the subordinate one.” The same principle applies in the case at bar. We are of opinion that courts should not, generally speaking, as stated by Judge Gary in Beesley v. Chicago Journeymen Plumbers Association, 44 Ill. App. 278-285, “interfere with the management of labor unions.” It is to he borne in mind that in this case the defendants are not the Indiana corporation and it is immaterial whether said corporation is or is not authorized to do business in this State. Said corporation is not in this suit seeking any relief. What is said in Supreme Order Iron Hall v. Grigsby, 178 Ill. 57, is not we think applicable to the case at bar. For the reasons indicated the interlocutory orders appealed from will be reversed. Interlocutory orders reversed.